Citation Nr: 1426322	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-45 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for left shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.

The Veteran's file is completely in electronic form, in the Virtual VA electronic file system and the Veterans Benefits Management System (VBMS).

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 decision by the Houston, Texas (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for left shoulder disability.

In March 2014, the Board remanded the claim to the RO for the development of additional evidence.

The appeal is again REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that a left shoulder injury during service produced chronic disability that continued after service.  The record reflects that he received treatment for a left shoulder injury during service.  At separation from service, he reported intermittent arm pain.  

The claims file does not contain records of medical treatment of the Veteran for many years following his military service.  VA medical records after 2000 reflect the Veteran's reports of joint pain, including left shoulder pain.  X-rays taken in November 2006 showed degenerative changes in both shoulders.  

VA clinicians examined the Veteran's shoulders in 2007 and 2009.  A physician assistant (PA) who examined the Veteran in September 2009 provided the opinion that it was not likely that the Veteran's current left shoulder problem was related to his service.

In March 2014, the Board reviewed the case and found deficiencies with the September 2009 medical opinion.  The Board found that the examining PA incorrectly found that the Veteran's service treatment records did not show any shoulder problems.  The Board noted that the examiner noted heavy physical demands in the Veteran's post-service work, but did not address the physical demands of the Veteran's service duties as a brick mason.  In the March 2014 remand, the Board instructed that an orthopedist review the Veteran's claims file and provide opinion on the causal origins of the arthritis in the Veteran's left shoulder.

In April 2014, the file was reviewed by a PA, not an orthopedist.  The reviewer provided an opinion against the claim.  In explaining his opinion, the reviewer did not address the Veteran's report at separation from military service of intermittent arm pain, nor did the reviewer address the likely effects, if any, of the Veteran's duties during service.  As the review and opinion was not conducted by an orthopedist, and because the opinion did not address matters relevant to the questions of service incurrence or continuity, it did not adequately fulfill the Board's remand orders.  The United States Court of Appeals for Veterans Claims (Court) has stated that Board remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board therefore will remand the case again for a review by an orthopedist, with opinion to address specific questions and factors.  

While this matter is being remanded, the Veteran should be asked to identify earlier post-service treatment of his left shoulder, and records of treatment he identifies should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the sources and approximate years of any treatment he received for left shoulder problems from December 1969 through December 2005.  Obtain records identified by the Veteran and associate them with his claims file (which is in Virtual VA and VBMS).

2.  Provide the Veteran's file (which is in Virtual VA and VBMS) to a VA orthopedist (a physician with a specialty in orthopedics).  Ask the orthopedist to review the file and provide opinion regarding the likely history of current left shoulder disability including arthritis.  Ask the orthopedist to note that the Veteran sustained left shoulder injury during service, had duties as a brick mason during service, reported intermittent arm pain at separation from service, and did physically demanding work after service.

Ask the orthopedist to provide opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the Veteran's left shoulder disability began during service and continued after service, or is otherwise causally related to injury, disease, or other events during service.  

Ask the orthopedist to explain the reasoning leading to his or her conclusions, and to include specific discussion of the role if any of the shoulder injury during service, the physical demands of brick mason duties during service, and the report at separation from service of intermittent arm pain.

3.  Thereafter, review the expanded record and reconsider the remanded claim.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on that matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



